DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 17/227500 filed on 04/12/2021. Claims 1-17 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16616554, filed on 11/25/2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate “micro controller” (e.g. page 12 line 9 of specification of instant application), “micro-controller” (e.g. page 17 line 22 of specification of instant application), and “connectivity module” (e.g. page 8 line 2 of specification of instant application); reference character “2” has been used to designate both “microcontroller” (e.g. page 19 line 19 of specification of instant application) and “robotic arm” (e.g. page 4 line 16 of specification of instant application); reference character “15” has been used to designate both “power interface” (e.g. page 16 line 19 of specification of instant application) and “variable speed drive” (e.g. page 12 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “26” in Fig. 2, “28” and “29” in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains more than the 150 words limit.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
As indicated above in the drawing objections, the same reference characters “12”, “2” and “15” are used to designate multiple structures/components. Note: the above indicated locations on which the reference characters are found are only one of the instances, correction is needed for all instances of such reference character designation throughout the whole specification.
In page 17 line 21 of specification of instant application, the phrase “Figures 5, 5A y 5B” should read “Figure 5”.
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:
In claim 8 line 2, the punctuation following “turn sensor” should be a “,” instead of “;”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
The limitations that are being interpreted under 35 U.S.C. 112(f) are: “information entry means” and “information display means” in claims 11-14. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Recitation of “information display means” can be found in page 13 line 22 of the specification. And in the location where the recitation of the means is found, it does not specify what the structures correspond to each of the means respectively. Recitation of “information entry means” is not found in the specification. For the purpose of examination, the means are interpreted as anything that is capable of performing the functions corresponding to the means.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted 
Claims 8 and 10 contain the phrase “among others” which renders the claim scope indefinite and for the purpose of examination and prior art search and/or application, the claims are interpreted to comprise/perform at least one of the structures/components/functions recited in the claims.
Claims 1-17 contain the phrases “allows” “allow” and “allowing”, which recites the intended uses or intended results of the structures/components, and statement of intended use or intended result do no distinguish over the prior art apparatus as long as a prior art structure is capable of performing the intended use or intended result, see MPEP 2111. For the purpose of examination, the structures/components that “allows”/“allow”/“allowing” are interpreted/mapped to have the recited structure and capable of performing the intended use or intended result.
Claim 6 recites the limitations “speed shifter” and the exact phrase “speed shifter” is not found in the specification of the instant application, however the closest structure/component that resembles similarly the “speed shifter” is the “variable speed drive”, for the purpose of examination, the limitation “speed shifter” is interpreted as similar to “variable speed drive”.
Dependent claims depend from and therefore inherit the same issue as the base claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 10-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 8 and 10, the phrase "among others" renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "among others"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
Claim limitations “information entry means” and “information display means” in claims 11-14 invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not method what the corresponding structures of the respective means are, but merely recite the same language in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims depend from and therefore inherit the same issue as the base claims.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Galligan et al. (US Patent Pub. No. 2007/0258016 A1) in view of Keenan et al. (US Patent Pub. No. 2002/0131024 A1) and Huq et al. (US Patent Pub. No. 2010/0099396 A1)
Regarding claim 1, Galligan teaches a system for mass communication and distribution of digital content and digital advertising in public spaces (Galligan, [0008], system to project advertising on an external wall surface of a building/structure), comprising: 
a mechanical structure comprising; a protective case (Galligan, Figs. 2-4, housing 14); and a cooling system (Galligan, Fig. 3 and [0022], environmental control system 24 comprising fan and refrigeration unit can cool the air within the projection unit); 
an projector (Galligan, Fig. 3 and [0022], projector 22); 

a control system, comprising a peripherals control module and a connectivity module (Galligan, Fig. 1, microcomputer 16); 
a sensors module (Galligan, [0022], environmental control system comprise sensors including temperature sensor and humidity sensor); 
a communications module, which allows connection of the system to an internet network (Galligan, Fig. 1 and [0019], digital projection advertising display system communicate with central computer/server with network 20 and network 20 can be a network operating over the internet); 
one or more administrator user human-machine interfaces; one or more message receiver human-machine interfaces (Galligan, [0008], [0011], allow remote operation from a remote computer or server, i.e. send and receive control and message from remote operation); and
where a projection is made on a building and distribution of the digital content and advertising in public spaces (Galligan, [0008], system to project advertising on an external wall surface of a building/structure).
Galligan does not seem to explicitly teach the system comprises an energy source. However, it is well known in the art of electronic device before the time of the first effective filing of the claimed invention that for any electronic system to operate, an energy source is needed. Hence, the inclusion of an energy source in the electronic system of Galligan would have been obvious to a person ordinary skill in the art.

a mechanical structure comprising a robotic arm; the protective case attached to a distal end of the robotic arm; and the projection is made on the building that supports the self-supporting system.
However, in a related art of mounting a projector, Keenan teaches a mounting method where the projector is self-supporting comprising:
a mechanical structure comprising a robotic arm (Keenan, Fig. 1, structure 120, 70, 74 and 72); the projector attached to a distal end of the robotic arm (Keenan, Fig. 1, projector 28); and the projection is made on the building that supports the self-supporting system (Keenan, Fig. 1, display surface 26a).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to utilize the mounting method of Keenan for the projector of Galligan. The suggestion/motivation would have been in order to allow projector to be register consistently and quickly, and easier provide maintenance to the projector (Keenan, [0030] and [0031]). Also, it would remove the need for a second building to mount the projector of Galligan and which open up more opportunities in where the advertisement system can be used, i.e. a standalone building with no other buildings of similar height in proximity.
Galligan in view of Keenan does not seem to explicitly teach the communications module allows the connection of the system with a mobile telephone network.
However Galligan teaches in [0019] that other suitable network can be used that allows the computers to communicate with each other. And in a related art of remote 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to utilize the communication network of Huq which includes a mobile telephone network in the system of Galligan in view of Keenan. The suggestion/motivation would have been in order to allow remote control/test/access from a greater variety of device and location (Huq, [0057]), as compared to only access by a particular central computer/server at a fixed location as suggested in Galligan.
Regarding claim 3, Galligan in view of Keenan and Huq teaches the limitations of the parent claim 1, and further teaches the robotic arm comprises one or more joints that allow for movement of the robotic arm (Keenan, Fig. 1, joint 74).
Regarding claim 7, Galligan in view of Keenan and Huq teaches the limitations of the parent claim 1, and further teaches the connectivity module further comprises one or more micro-controllers (Galligan, Fig. 1, microcomputer 16).
Regarding claim 8, Galligan in view of Keenan and Huq teaches the limitations of the parent claim 1, and further teaches the sensors module comprises sensors selected from light sensors, jitter sensors, turn sensors; relative humidity sensors, temperature sensors, limit switch sensors, precipitation sensors, wind sensors, atmospheric conditions sensors, air quality sensors, among others, and combinations thereof, that allow the system to self-regulate and operate in an automated way (Galligan, [0022], environmental control system 24, comprises temperature and 
Regarding claim 9, Galligan in view of Keenan and Huq teaches the limitations of the parent claim 1, and further teaches the communications module comprises a microcomputer and a communication sub-module, which allow bidirectional communication between an administrator user and the system in real time (Galligan, Fig. 1, microcomputer 16; Galligan, [0011], remotely monitor function and condition of projection system as well as transfer advertising content to the microcomputer, i.e. bidirectional).
Regarding claim 10, Galligan in view of Keenan and Huq teaches the limitations of the parent claim 1, and further teaches the communication sub-module is selected from a GSM-GPRS or Wi-Fi module among others, and combinations thereof (Galligan, [0008], remote operation and monitoring, it would have been obvious to a person ordinary skill in the art to have some type of communication protocol or technology is used for remote communication; Huq, [0034]-[0035], GSM, GPRS).
Regarding claim 11, Galligan in view of Keenan and Huq teaches the limitations of the parent claim 1, and further teaches a human-machine interface of an administrator user comprise an information display means and an information entry means; wherein the information display means allows to display the digital content reproduced by the projector, corresponding to images captured by the video cameras; receives notifications from the control system related to environmental conditions, with an operating status of the system, with the conditions of the projector, visualization of statistics provided by the system and reception of system failure alerts in real time and 
Regarding claim 12, Galligan in view of Keenan and Huq teaches the limitations of the parent claim 11, and further teaches the human-machine interface of the administrator user comprises a virtual platform that allows for administration, management and supervision via Internet, GSM, GPRS, Wi-Fi, and combinations thereof, allowing remote administration of the system by the s administrator user (Galligan, [0026], receive image acquired by monitor camera 26, if there is a problem with the image, a warning can be sent to central computer 18, where it can be viewed by an operator and instruction can be sent by the operator to perform adjustments or corrections at the projection unit; Galligan, [0008], remote operation and monitoring).
Regarding claim 16, Galligan in view of Keenan and Huq teaches the limitations of the parent claim 1, and further teaches an energy source is selected from electrical energy, alternative energy sources, and combinations thereof, with a configuration that allows to efficiently use the energy source (As recited in the rejection of claim 1 above, it is well known in the art of electronic device before the time of the first effective filing of the claimed invention that for any electronic system to operate, an energy source is needed. Hence, the inclusion of an energy source in the electronic system of Galligan would have been obvious to a person ordinary skill in the art).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Galligan et al. (US Patent Pub. No. 2007/0258016 A1) in view of Keenan et al. (US Patent Pub. No. 2002/0131024 A1), Huq et al. (US Patent Pub. No. 2010/0099396 A1) and Chao (US Patent Pub. No. 2013/0294039 A1)
Regarding claim 2, Galligan in view of Keenan and Huq teaches the limitations of the parent claim 1, and further teaches fastening elements, which allow for placement of the mechanical structure to a preexisting structure or a support building (Galligan, [0008], system to project advertising on an external wall surface of a building/structure; Keenan, [0047], fasteners mounted bracket to wall; Keenan, Fig. 1, attached to the surface where the projection image is displayed).
Galligan in view of Keenan and Huq does not seem to explicitly teach anchors and rear anchoring supports.
However, in a related art of mounting device on a wall, Chao teaches a mounting structure using anchor, rear anchoring support and fastening elements (Chao, Fig. 2, cover plate 31 together with mounting brackets 34, i.e. anchoring support; Chao, [0026] mounting brackets 34 are fastened to a wall with expansion anchors).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to utilize the mounting structure of Chao for the system of Galligan in view of Keenan and Huq. The suggestion/motivation would have been in order to allow an easy access/removal of the device mounted on the wall when maintenance or cleaning is needed (Chao, [0028]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Galligan et al. (US Patent Pub. No. 2007/0258016 A1) in view of Keenan et al. (US Patent Pub. No. 2002/0131024 A1), Huq et al. (US Patent Pub. No. 2010/0099396 A1), Cho (US Patent Pub. No. 2012/0081617 A1) and Hagino et al. (US Patent Pub. No. 2011/0211173 A1).
Regarding claim 4, Galligan in view of Keenan and Huq teaches the limitations of the parent claim 1, and further teaches the cooling system comprises dehumidifiers (Galligan, Fig. 3 and [0022], environmental control system 24 includes dehumidifier).
Galligan in view of Keenan and Huq does not seem to explicitly teach the cooling system comprises thermoelectric cooling plaques and heat sinks.
Before the time of first effective filing of the claimed invention, there had been a recognized problem or need in the art of projectors that cooling cannot be performed efficiently only by a cooling fan alone (Cho, [0004]).
There were a finite number of identified and predictable potential solutions to the recognized need or problem, one or such is taught by Cho to utilize a cooling system comprising thermoelectric cooling plates and heat sinks (Cho, Fig. 6, thermoelectric module 150 including thermoelectric cells 151-154, and heat sink 170; before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to include a plurality of a component, the motivation and/or suggestion would have been to improve the desired efficiency and/or effect of the component; or to make the whole heat sink of 170 into separable heat sinks corresponds to each of the thermoelectric cells, and making separable does not sufficient by itself to patentably distinguish over the prior art, see MPEP2144.04 V.C. Making Separable).

Galligan in view of Keenan, Huq and Cho does not seem to explicitly teach the cooling system comprises air filters.
However, in a related art of cooling a projector, Hagino teaches the inclusion of air filters in the cooling system for a projector (Hagino, Fig. 3, filter member 20 having multiple filters).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include air filters as suggested by Hagino in the cooling system of Galligan in view of Keenan, Huq and Cho. The suggestion/motivation would have been in order to remove particles of dust in the air intake of the system to avoid the particles of dust adversely affect the performance of the projector (Hagino, [0005] and [0038]).  

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Galligan et al. (US Patent Pub. No. 2007/0258016 A1) in view of Keenan et al. (US Patent Pub. No. 2002/0131024 A1), Huq et al. (US Patent Pub. No. 2010/0099396 A1) and Smith et al. (US Patent Pub. No. 2003/0006911 A1)
Regarding claim 5, Galligan in view of Keenan and Huq teaches the limitations of the parent claim 1. Galligan in view of Keenan does not seem to explicitly teach the projector further comprises a sound module.

Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include a sound module as suggested by Smith for the system of Galligan in view of Keenan. The suggestion/motivation would have been in order to allow advertisement of a greater variety of products including CD (Smith, [0099])
Regarding claim 17, Galligan in view of Keenan and Huq teaches the limitations of the parent claim 1. Galligan in view of Keenan does not seem to explicitly teach a GPS module, which allows incorporating geolocation as a tool in marketing and advertising campaigns.
However, in a related art of providing an advertising display to a user at a remote location, Smith teaches an advertising platform includes a GPS module, which allows which allows incorporating geolocation as a tool in marketing and advertising campaigns (Smith, Fig. 1 and [0049], advertising platform includes a GPS receiver 26, geographical information is utilized by advertising system to further define what time of content to be provided).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include a GPS module as suggested by Smith for the system of Galligan in view of Keenan and Huq. The suggestion/motivation would have been in order to better tailor the type of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Galligan et al. (US Patent Pub. No. 2007/0258016 A1) in view of Keenan et al. (US Patent Pub. No. 2002/0131024 A1), Huq et al. (US Patent Pub. No. 2010/0099396 A1) and Cho (US Patent Pub. No. 2012/0081617 A1).
Regarding claim 6, Galligan in view of Keenan and Huq teaches the limitations of the parent claim 1 and further teaches on or more micro-controllers (Galligan, Fig. 1, microcomputer 16). Galligan in view of Keenan and Huq does not seem to explicitly teach a speed shifter.
Before the time of first effective filing of the claimed invention, there had been a recognized problem or need in the art of projectors that cooling cannot be performed efficiently only by a cooling fan at a fixed speed alone (Cho, [0004]).
There were a finite number of identified and predictable potential solutions to the recognized need or problem, one or such is taught by Cho to shift the speed of the fan based on a temperature information (Cho, [0144], rotation speed of cooling can is changed/determined based on temperature information).
 One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The suggestion/motivation would have been in order to efficiently cool the projector of Galligan in view of Keenan and Huq.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Galligan et al. (US Patent Pub. No. 2007/0258016 A1) in view of Keenan et al. (US Patent Pub. No. 2002/0131024 A1), Huq et al. (US Patent Pub. No. 2010/0099396 A1) and De et al. (US Patent Pub. No. 2014/0067498 A1)
Regarding claim 13, Galligan in view of Keenan and Huq teaches the limitations of the parent claim 1. Galligan in view of Keenan and Huq does not seem to explicitly teach an information entry means and an information display means, thus enabling the direct, real-time interaction of a user receiving an advertising message with the system.
However, in a related art of providing advertisement in a public area, De teaches an advertisement system comprising an information entry means and an information display means, thus enabling the direct, real-time interaction of a user receiving an advertising message with the system (De, Fig. 1 and [0015] user capture a QR code using his or her device, i.e. human-machine interface of the user receiving the advertising message).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the capability of displaying a QR code on a public advertisement to allow a user to capture it with his or her device as suggested by De in the system of Galligan in view of Keenan and Huq. The suggestion/motivation would have been in order to personalize advertisement to better tailor the need of different users (De, [0036]).
Regarding claim 14, Galligan in view of Keenan, Huq and De teaches the limitations of the parent claim 13, and further teaches the human-machine interface of 
Regarding claim 15, Galligan in view of Keenan, Huq and De teaches the limitations of the parent claim 14, and further teaches the user receiving the advertising message is able to activate QR codes, bar codes, color combination codes, which allows the user to interact with the system either by executing an advertising set or by receiving information on demand (De, [0032], user take a picture of a QR-coded ad to receive a coupon).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DONG HUI LIANG/Primary Examiner, Art Unit 2693